Corporate Presentation January 2014 Forward Looking Statements This presentation includes statements that are, or may be deemed, ‘‘forward-looking statements.’’ In some cases, these forward-looking statements can be identified by the use of forward-looking terminology, including the terms “believes,” “estimates,” “anticipates,” “expects,” “plans,” “intends,” “may,” “could,” “might,” “will,” “should,” “approximately” or, in each case, their negative or other variations thereon or comparable terminology, although not all forward-looking statements contain these words. They appear in a number of places throughout this presentation and include statements regarding our intentions, beliefs, projections, outlook, analyses or current expectations concerning, among other things, our ongoing and planned discovery and development of drugs targeting cancer stem cells, the strength and breadth of our intellectual property, our ongoing and planned preclinical studies and clinical trials, the timing of and our ability to make regulatory filings and obtain and maintain regulatory approvals for our product candidates, the degree of clinical utility of our products, particularly in specific patient populations, expectations regarding clinical trial data, our results of operations, financial condition, liquidity, prospects, growth and strategies, the length of time that we will be able to continue to fund our operating expenses and capital expenditures, our expected financing needs and sources of financing, the industry in which we operate and the trends that may affect the industry or us. By their nature, forward-looking statements involve risks and uncertainties because they relate to events, competitive dynamics, and healthcare, regulatory and scientific developments and depend on the economic circumstances that may or may not occur in the future or may occur on longer or shorter timelines than anticipated. Although we believe that we have a reasonable basis for each forward- looking statement contained in this presentation, we caution you that forward-looking statements are not guarantees of future performance and that our actual results of operations, financial condition and liquidity, and the development of the industry in which we operate may differ materially from the forward-looking statements contained in this presentation as a result of, among other factors, the factors referenced in the “Risk Factors” section of our Registration Statement on Form S-1, as amended, declared effective by the Securities and Exchange Commission on July 23, 2013 and our quarterly report on Form 10-Q for the period ended September 30, 2013 (collectively, our “SEC Filings”). In addition, even if our results of operations, financial condition and liquidity, and the development of the industry in which we operate are consistent with the forward-looking statements contained in this presentation, they may not be predictive of results or developments in future periods. Any forward-looking statements that we make in this presentation speak only as of the date of such statement, and we undertake no obligation to update such statements to reflect events or circumstances after the date of this presentation, except as required by law. You should read carefully our “Special Cautionary Notice Regarding Forward-Looking Statements” and the factors described in the “Risk Factors” sections of our SEC Filings to better understand the risks and uncertainties inherent in our business. 2 Investor Highlights 4 ØTransformative, differentiated Immunotherapy platform generating diverse pipeline with strong patent estate ØPromising clinical data yielding impressive survival supports 2 programs advancing into late-stage studies in 2014 ØClinical development programs with clear path to registration in high- potential markets ØRobust business development initiative with potential for multiple regional and global partnering opportunities ØExperienced team with extensive oncology operational, scientific, clinical and business development expertise Management Team and Scientific Advisory Board 5 Jeff Wolf Founder and CEO • Founder and managing director of Seed-One Ventures • Co-founder and director, Avigen • Co-founder and Chairman, TyRx Pharma Founder and CEO, EluSys Therapeutics Matt CzajkowskiChiefFinancial Officer • Fifteen years experience as Chief Financial Officer for a variety of early stage and public companies:Pozen, Inc., AAI Pharma, Incventure funded private companies • Chief Executive Officer of NextRay, Inc. • Investment Banker, Goldman Sachs & Co.’s Asia Pacific Mergers and Acquisition Group in Tokyo, Japan. Anil K. Goyal, Ph.D.,VP, Business Development • 20 years of experience at private and public biotechnology companies covering all aspects of licensing, deal making, and strategic alliances • Management and BD roles with Serenex, Inc., Millennium Pharmaceuticals, Genome Therapeutics Corporation, Qualiber,and Ascletis Pharmaceuticals. Melissa Price, Ph.D. VP, Clinical and Regulatory Affairs • Led numerous oncology programs in both the biotech arena and the CRO space. • Leadership roles at INC Research, Novaquest, (a Quintiles Company and Attenuon • Published in numerous scientific journals §Eckhard R. Podack, M.D., Ph.D. §James Allison, Ph.D. §Sol J. Barer, Ph.D. §John Nemunaitis, M.D. §Justin Stebbing, M.D., Ph.D. §Daniel D. Von Hoff, M.D. WORLD RENOWNED SCIENTIFIC ADVISORY BOARD Team with Proven Track Record Diverse Pipeline with Multiple Registration Opportunities 6 From drug discovery to late-stage clinical development IP Estate with Broad and Early Filings Broad Issued Patents on ImPACT Platform & Pipeline ImPACT Platform Technology l US and foreign patents issued for ImPACT technology for the treatment of cancer and viral disease l Additional patents on proprietary cell lines and clinical data Worldwide Filings l Over 50 patent applications across 5 patent families l Enforceable patents issued in 15 countries and counting 7 Heat’s ImPACTTherapy Living Drug Factories Antigen and adjuvant delivery in a single package 8 Introducing gp96 — Immune System’s “Swiss Army Knife”* “Molecular Warning System” *Schild, H. & Rammensee, H.Gp-96 - The Immune System’s Swiss Army Knife. Nature Immunology 2, 100 -101 (2000) gp96 antigen leash lNatural biological process to deliver proteins (antigens) + gp96 adjuvant to our immune system lGp96 “chaperones” newly-created proteins to the cell membrane where they are released and embedded lActivates a cytotoxic T-cell response to the antigen it is carrying when cells die through necrosis –Enables MHC I antigen cross-presentation to CD8+ T-cells lGp96 + protein are only naturally released via necrosis –Exposure of gp96 outside the cell activates an immune response to the antigen it is carrying –Enables MHC I antigen cross-presentation specifically to CD8+ T-cells lAmong the most powerful adjuvants and the only adjuvant to show exclusive specificity to CD8+ (“killer”) T-cells –Provides long-term immunity against the infectious agent Tethered to our cells with a “KDEL” leash Endoplasmic Reticulum Cell Membrane Antigen 9 lGenetically modify tumor cells by “severing the leash” that binds the gp96 to the endoplasmic reticulum of the cell and replacing it with a sequence that pumps gp96 out of the cell lEnables living cancer cells to “pump-out” their own surface antigens along with their gp96 chaperone –Mimics necrotic cell death lActivates a powerful pan-antigen cytotoxic T-cell immune response l“Off-the-shelf” therapy designed to enable a fully in vivo attack against a wide variety of cancers Heat Biologics ImPACT technology removes the leash that binds gp96 to the cell, replacing with a sequence that allows cells to continually secrete gp96 along with their “chaperoned” antigen Cell Membrane 10 Vaccine Injection Inject living ImPACT cells into the patient ImPACTTherapy — Process Non-functional Tumor Cell Killer T-Cell Heat Biologics creates genetically modified tumor cell lines to continually secrete their own mutated antigens bound to gp96. 2 Scale-up production of these living tumor cells as our “drug” to treat all patients with a particular cancer.
